*448On Application por a Rehearing.
Todd, J.
Complaint is made tliat in our opinion we went beyond tbe issues presented in tlie case in our comments upon what the rights of the stockholders, as joint owners of the property, would be as against the City, in case the charter expires in 1883, and there is no reversion to the State in 1908.
Had we not supposed that the ground upon which the case ivas decided, destroyed all pretensions to the right of way beyond 1883, we should not have indulged in those comments. What was said was intended to assuage dissatisfaction with the solution of thefundamental question decided, by showing that even had we been able to concur with plaintiff’s view on that point, our decision on other grounds must have been the same.
As a matter of course, that position of the opinion decides nothing, and may be considered as not altered, in so far as affecting any rights of the stockholders which may be hereafter urged.
The argument for rehearing, able and skilful though it was, has not changed our firm conviction as to the correctness of our former decree.
Rehearing refused.